Citation Nr: 0809866	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  07-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly pension at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1944 to February 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 rating decision of St. 
Louis, Missouri, Regional Office (RO) which denied special 
monthly pension at the housebound rate.  In November 2007, 
the veteran submitted a Motion to Advance on the Docket.  In 
March 2008, the Board granted the veteran's motion.  


FINDINGS OF FACT

1.  The veteran was born in August 1926.  

2.  The veteran had active service from June 1944 to February 
1946.  

3.  The veteran has a combined evaluation of 60 percent for 
pension purposes.  


CONCLUSION OF LAW

The criteria for special monthly pension at the housebound 
rate have been met.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 
2002); 38 C.F.R. § 3.351 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for special monthly pension at the housebound 
rate, the Board observes that the RO issued a VCAA notice to 
the veteran in January 2007 which informed him of the 
evidence needed to support a claim of entitlement to special 
monthly pension based at the housebound rate; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The January 2007 VCAA notice was issued prior to 
the March 2007 rating decision for which the instant appeal 
arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Special Monthly Pension at the Housebound Rate

Special monthly pension at the housebound rate is warranted 
if a veteran, who meets the wartime service requirements, has 
a disability rated as permanent and total and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) is permanently housebound but 
does not qualify for pension at the aid and attendance rate.  
38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(i) 
(2007).  The requirement that a veteran have a permanent and 
total disability is waived if a veteran of a period of war is 
65 years of age or older.  38 U.S.C.A. § 1513(a) (West 2002).  
The Court has clarified that: 

... a wartime veteran is awarded a special 
monthly pension if, in addition to being 
at least 65 years old, he or she 
possesses a minimum disability rating of 
60% or is considered permanently 
housebound as defined under 38 U.S.C. 
§ 1502(c).  Hartness v. Nicholson, 20 
Vet. App. 216, 221-222 (2006).  

The veteran was born in August 1926.  He is therefore over 
the age of 65.  He had active service from June 1944 to 
February 1946.  The veteran has a combined evaluation of 60 
percent for pension purposes.  Given these facts, the Board 
finds that special monthly pension at the housebound rate is 
warranted.  


ORDER

Entitlement to special monthly pension at the housebound is 
granted subject to the law and regulations governing the 
award of monetary benefits.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


